

Exhibit 10.10

 
[FORM OF FLOATING RATE SHELF NOTE]


KINRO, INC.
LIPPERT COMPONENTS, INC.


SENIOR NOTE
 
No. R-[__]
   
Original Principal Amount:
   
Original Issue Date:
   
Interest Rate:
   
Interest Payment Dates:
 
The last day of the Applicable Interest Period
Final Maturity Date:
   
Principal Installment Dates and Amounts:
   
PPN:
   

 
FOR VALUE RECEIVED, the undersigned, KINRO, INC., a corporation organized and
existing under the laws of the State of Ohio (“Kinro”), and LIPPERT COMPONENTS,
INC., a corporation organized and existing under the laws of the State of
Delaware (“Lippert Components” and together with Kinro, collectively, the
“Co-Issuers”), hereby jointly and severally promise to pay to
[___________________________], or registered assigns, the principal sum of
[_______________________] DOLLARS ($[_________]) [on the Final Maturity Date
specified above] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (a) as set
forth in the Confirmation of Acceptance (computed on the basis contained in
paragraph 2I(1) of the Agreement (as hereinafter defined) on the unpaid balance
of the principal thereof, during each Interest Period, at a rate per annum equal
to the LIBOR Rate (subject to clauses (3), (4) and (5) of paragraph 2I of the
Agreement) (the “Interest Rate”) in respect of such Interest Period, payable in
the manner specified by, and in accordance with the terms of, the Agreement and
(b) on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest, and any overdue payment of any Breakage Cost
Obligation (as defined in the Agreement referred to below), payable [on each
Interest Payment Date] as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 2% over the then applicable Interest Rate or (ii) 2% over the rate of
interest publicly announced by The Bank of New York from time to time in New
York City as its prime rate.

Payments of principal of, interest on and any Breakage Cost Obligation payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Co-Issuers in writing, in lawful money of the United States of
America.
 

--------------------------------------------------------------------------------


 
This Note is one of the Shelf Notes (herein called the “Notes”) issued pursuant
to a Second Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of November 25, 2008 (as the same may from time to time be amended,
amended and restated, supplemented or otherwise modified, the “Agreement”),
between the Co-Issuers and the Parent, on the one hand, and the other Persons
named as parties thereto, on the other, and is entitled to the benefits thereof.
As provided in the Agreement, this Note is subject to optional prepayment, in
whole or from time to time in part, on the terms specified in the Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.
 
This Note is secured by, and entitled to the benefits of, the Collateral
described in the Pledge Agreement. Reference is made to the Pledge Agreement for
the terms and conditions governing the collateral security for the obligations
of the Co-Issuers hereunder.
 
Payment of the principal of, and Breakage Cost Obligation or prepayment
compensation, if any, and interest on this Note has been guaranteed by the
Parent in accordance with the terms of the Agreement and by the Subsidiary
Guarantors in accordance with the terms of the Subsidiary Guaranty.
 
This Note is a registered Note and, as provided in and subject to the terms of
the Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Co-Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Co-Issuers shall not be affected by any notice
to the contrary.
 
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Breakage Cost
Obligation) and with the effect provided in the Agreement.
 
This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

     
KINRO, INC.
 
LIPPERT COMPONENTS, INC.
     
By:
 
 
Name: Fredric M. Zinn
Title: Vice President
 

 

--------------------------------------------------------------------------------


 